DETAILED ACTION
This Action is in response to Applicant’s Terminal disclaimer filed on 06/27/2022. Claims 26-50 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26-50 are allowed.
Regarding to claim 26-50, the best prior art found during the prosecution of the application, Mascarenhas  et al. US Patent Application No.:( US 2002/0019764 Al) hereinafter referred as Mascarenhas. Mascarenhas discloses the computer-implemented system for having anonymous transaction-related activities and user classification performed in a closed or restricted data network, particularly on the Internet, while allowing for a system of value transfer to and from open systems on the Internet wherein transactions occur. The user profile for the anonymous user by considering the user's responses, such as to psychological tests or surveys, and user's actions such as type of advertisements clicked, articles read, hyperlinks clicked, options chosen, keywords entered on search boxes, purchasing patterns, and the like. The profiling program may employ any available profiling tools and/or methods, as well as use the personality trait topography (PTT) test described in more detail below. The profiling program 184 as shown herein protects the user's privacy because the user is only identified with a unique identifier, and, thus, is always anonymous in the ATP system. However, Mascarenhas fail to teach the location data based intelligence for supply chain information. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclose of the obtaining anonymized location tracking data, the anonymized location tracking data including first visited locations of a mobile device associated with an anonymous user ID, wherein the first visited locations include the physical location of the EI facility: and obtaining non-anonymized location data that includes second visited locations of the mobile device associated with a non-anonymous user ID, wherein the job classification of the
non-anonymous user ID is known; combining the non-anonymized location data of second visited locations of the mobile device associated with the non-anonymous user ID with the anonymized location data of first visited locations associated with the anonymous user ID; and determining a job classification of the anonymous user ID, the job classification being indicative of an employer of a user of the mobile device associated with the anonymous user ID, based on combining the non-anonymized location data of the second visited locations with the anonymized location data of the first visited locations, the physical location of the EI facility or the identification of the EI facility, and an ownership of the EI facility.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642